10-2781-pr
    Baker v. Clinton County


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 14th day of November, two thousand eleven.

    PRESENT:
                John M. Walker, Jr.,
                Robert A. Katzmann,
                Richard C. Wesley,
                       Circuit Judges.
    ____________________________________________________

    Edward C. Baker,

                              Plaintiff-Appellant,

                     v.                                                         10-2781-pr

    Clinton County, Richard Cantwell, District Attorney, Kristy
    Sprague, Assistant District Attorney, Dana M. Loiacono,
    Ex-Assistant District Attorney,


                              Defendants-Appellees,


    Patrick R. McGill,


                              Defendant.
    ____________________________________________________
FOR PLAINTIFF -APPELLANT:                              Edward C. Baker, pro se, Ogdensburg, N.Y.
FOR DEFENDANTS -APPELLEES:                             Thomas K. Murphy, Albany, N.Y.

          Appeal from a judgment of the United States District Court for the Northern District of

New York (Kahn, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Appellant Edward C. Baker, proceeding pro se, appeals from the district court’s

dismissal of his complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          This Court reviews de novo the district court’s dismissal of a complaint under Federal

Rule of Civil Procedure 12(b)(6), “construing the complaint liberally, accepting all factual

allegations in the complaint as true, and drawing all reasonable inferences in the plaintiff’s

favor.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). The complaint must

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). Although all allegations contained in the complaint are

assumed to be true, this tenet is “inapplicable to legal conclusions.” Ashcroft v. Iqbal, 129 S. Ct.
1937, 1949 (2009). A claim will have “facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

          We have conducted an independent and de novo review of the record in light of these

principles. We affirm for substantially the same reasons stated by the district court in its June

                                                  2
23, 2010 memorandum decision and order.

       We have considered all of Baker’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.


                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk




                                             3